Citation Nr: 0011796	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether it was appropriate to reduce the rating for the 
postoperative residuals of a frontal meningioma resection 
with postsurgical seizures from 60 to 10 percent, effective 
April 1, 1997.

2.  Whether it was appropriate to reduce the rating for the 
postoperative residuals of a tear of the lateral meniscus 
cartilage of the left knee from 10 percent to noncompensable, 
effective April 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1976 until retiring in April 1993.  In May 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, granted his claim for service connection 
for postoperative residuals of a frontal meningioma resection 
with postsurgical seizures, rated as 60 percent disabling 
effective from April 20, 1993, the day following his 
retirement from the military.  The RO also granted his claim 
for service connection for postoperative residuals of a tear 
of the lateral meniscus cartilage of his left knee, rated as 
10 percent disabling, also effective from April 20, 1993.

In October 1996, the RO proposed to reduce the rating for the 
frontal meningioma resection and seizure disability from 60 
to 10 percent.  The RO also proposed to reduce the rating for 
the left knee disability from 10 percent to noncompensable.  
The RO sent the veteran a letter that same month notifying 
him of its intentions; of his right to contest the reduction; 
and of his right to a hearing on the matter.  In December 
1996, after he did not respond to the letter, the RO reduced 
the ratings; the reductions took effect on April 1, 1997.  He 
subsequently appealed to the Board of Veterans' Appeals 
(Board), contesting the reductions in the ratings for his 
service-connected disabilities.  Therefore, although styled 
differently by the RO, these are the actual issues on appeal.

On two occasions during the pendency of his appeal, the 
veteran requested hearings at the RO before a local hearing 
officer.  The RO scheduled his first hearing for June 1997, 
but he failed to report, despite being notified of the date, 
time, and location of it.  The RO rescheduled him for another 
hearing for January 1999, and again notified him of the date, 
time, and location of it, but he failed to report for that 
one also.  Thus, the Board deems his request for a hearing 
withdrawn.




FINDINGS OF FACT

1.  In May 1993, the RO granted service connection for the 
postoperative residuals of a frontal meningioma with 
postsurgical seizures and assigned a 60 percent rating, 
effective from April 20, 1993, the day following the 
veteran's retirement from the military.

2.  Also in May 1993, the RO granted service connection for 
the postoperative residuals of a tear of the lateral meniscus 
cartilage of the left knee and assigned a 10 percent rating, 
also effective from April 20, 1993.

3.  In October 1996, based on the results of July and August 
1996 VA medical evaluations, the RO proposed to reduce the 
rating for the veteran's frontal meningioma resection and 
seizure disability from 60 to 10 percent; the RO also 
proposed to reduce the rating for his left knee disability 
from 10 percent to noncompensable.

4.  Later in October 1996, the RO sent the veteran a letter 
notifying him of its intention to reduce the ratings for his 
disabilities, and apprising him that he could submit 
additional evidence contesting the reductions and have a 
hearing concerning the matter.

5.  In December 1996, the RO issued a decision reducing the 
ratings for the disabilities to 10 and 0 percent, 
respectively, effective April 1, 1997.

6.  In reducing the ratings for the disabilities, the RO 
impermissibly shifted the burden of proof to the veteran for 
establishing, by a preponderance of the evidence, that his 
disabilities had grown worse, which was substantively 
equivalent to treating the claims as for increased ratings; 
the RO did not cite or consider the governing provisions of 
38 C.F.R. § 3.344-concerning rating reductions-requiring 
that VA show, by a preponderance of the evidence, that the 
disabilities had improved.




CONCLUSIONS OF LAW

1.  As the reduction of the rating for the postoperative 
residuals of the frontal meningioma resection with 
postsurgical seizures was inappropriate, the criteria have 
been met for restoration of the 60 percent rating for this 
disability.  38 U.S.C.A. §§ 5112(b)(6) (West 1991); 38 C.F.R. 
§§ 3.105, 3.344(c), 4.1, 4.2, 4.124a, Diagnostic Code 8914 
(1999).

2.  As the reduction of the rating for the postoperative 
residuals of the tear of the lateral meniscus cartilage of 
the left knee was inappropriate, the criteria have been met 
for restoration of the 10 percent rating for this disability.  
38 U.S.C.A. §§ 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105, 
3.344(c), 4.1, 4.2, 4.71a, Diagnostic Code 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
appealed only the reduction of the ratings for his service-
connected postoperative residuals of a frontal meningioma 
resection with postsurgical seizures and the postoperative 
residuals of a tear of the lateral meniscus cartilage of the 
left knee.  He has not alleged at any time during his appeal 
that he is entitled to ratings higher than 60 and 10 percent, 
respectively, for them, or that they have increased in 
severity since the reductions.  Furthermore, the evidence 
does not indicate, and he does not otherwise contend, 
noncompliance with the procedural requirements for reducing 
ratings-insofar as providing him with adequate notice, etc., 
and giving him an opportunity for a hearing and to submit 
additional evidence to contest the reductions prior to them 
taking effect.  See 38 C.F.R. § 3.105(e).  Therefore, the 
Board will focus primarily on the propriety of the 
reductions.

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  Paragraph (c) 
of this regulation indicates that the provisions of 
paragraphs (a) and (b) apply only to "ratings which have 
continued for long periods at the same level (5 years or 
more)."  In all other cases, an adequate reexamination that 
discloses improvement in a condition that has not stabilized 
will warrant a reduction in rating.  Id.  Here, the veteran's 
60 and 10 percent ratings were in effect from April 20, 1993, 
to April 1, 1997, a period slightly less than 4 years.  
Hence, the provisions of 38 C.F.R. § 3.344(c)-but not 
§ 3.344 (a) or (b)-apply.

The RO, however, did not cite or consider this governing 
regulation at all, even paragraph (c), when issuing the 
veteran a Statement of the Case in May 1998, or when issuing 
him a Supplemental Statement of the Case more recently, in 
August 1999.  Indeed, it appears the RO-to a significant 
extent-erroneously treated the appeal of the reductions as 
simple claims for increased ratings (IRs), under the pretext 
that the veteran is alleging that his disabilities have grown 
worse, when, in actuality, he is merely disputing the notion 
that they have improved.  These are two entirely different 
theories of entitlement, with entirely different burdens of 
proof and different issues of relevance.

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the United 
States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-held 
that, when the issue is whether the RO was justified in 
reducing a rating for a service-connected disability, VA is 
required to establish, by a preponderance of the evidence and 
in compliance with 38 C.F.R. § 3.344, that the rating 
reduction was warranted.  The Court went on to note that, 
where, as here, the RO erroneously reversed the burden of 
proof, requiring that a preponderance of the evidence 
demonstrate that an increase in the rating is warranted, the 
remedy is to restore ("reinstate") the prior rating, 
effective from the date of the reduction.

The Court affirmed its holding in a more recent decision, 
Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995), again 
noting that VA impermissibly had reduced the rating for a 
veteran's service-connected disability without observing the 
applicable laws and regulation (specifically, 38 C.F.R. 
§ 3.344), and, in so doing, erroneously reversed the burden 
of proof from the onus being on VA to establish, by a 
preponderance of the evidence, that the disability, in fact, 
had improved, to requiring that the veteran show it had grown 
worse.  As a result, the Court indicated the rating reduction 
was void ab initio and set it aside as "not in accordance 
with the law."

As the facts and circumstances of those precedent cases are 
virtually identical to the case at hand, the rating for the 
postoperative residuals of the veteran's frontal meningioma 
resection with postsurgical seizures hereby is restored to 
the 60 percent level, and the rating for the postoperative 
residuals of the tear of the lateral meniscus cartilage of 
his left knee hereby is restored to the 10 percent level.


ORDER

The claim for restoration of the 60 percent rating for the 
postoperative residuals of the frontal meningioma resection 
with postsurgical seizures is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.

The claim for restoration of the 10 percent rating for the 
postoperative residuals of the tear of the lateral meniscus 
cartilage of the left knee is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

